Citation Nr: 1018199	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  07-33 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for service-connected posttraumatic stress disorder 
(PTSD).

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision by which the RO 
granted service connection for PTSD.  The Veteran is 
contesting the initial disability rating assigned.  Because 
the Veteran has appealed the RO's determination at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on facts found - a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

In connection with this appeal, it is noted that the Veteran 
requested and was scheduled for a personal hearing before a 
Veterans Law Judge at the RO in February 2010.  Although he 
was notified of the time and date of the hearing by mail sent 
to his last known address, he failed to appear for that 
hearing and neither furnished an explanation for his failure 
to report nor requested a postponement or another hearing.  
Pursuant to 38 C.F.R. § 20.704(d) (2009), when an appellant 
fails to report for a scheduled hearing and has not requested 
a postponement, the case will be processed as though the 
request for a hearing was withdrawn.  

The Board observes that the RO has not yet dealt with the 
matter of TDIU.  As it appears to have been raised by the 
record, the Board is remanding it for further development 
consistent with the United States Court of Appeals for 
Veterans Claims (Court) decision in Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  In Rice, the Court held that if the 
claimant or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then part and parcel to 
that claim for an increased rating is whether TDIU as a 
result of that disability is warranted. 

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD is manifested by no more than occasional 
nightmares, increased hypervigilance, an exaggerated startle 
response, and some isolation; he is fully oriented, has 
normal thought processes, and has exhibited intact speech and 
insight, adequate hygiene, and he is able to live 
independently.


CONCLUSION OF LAW

The criteria for the assignment of an initial evaluation in 
excess of 50 percent for the Veteran's service-connected PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Discussion

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Fenderson v. West, 12 Vet. App. 119 (1999).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's service-connected PTSD has been rated 50 
percent disabling by the RO under the provisions of 
Diagnostic Code 9411.  38 C.F.R. § 4.130.  

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read as follows:

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2009).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- 
IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
and 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  GAF Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores of 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes).

During a February 1999 psychological assessment, the Veteran 
spoke of problems with authority to include a history of 
fines and arrests.  Indeed, on the date of the examination, 
he had two court cases pending.  He had substance abuse 
issues and did not have a driver's license due to alcohol-
related driving infractions.  He had numerous jobs, and was 
unemployed, and according to him, unemployable.  The Veteran 
was taking care of his elderly father.  His mother was dead, 
and he had no contact with his sisters.  He claimed to have 
no friends.  Moreover, he had never married and had no 
children.  The Veteran spoke of getting into fights, but 
indicated that he had problems getting along with others 
since childhood.  

A September 1999 treatment report from the Vet Center 
indicated that the Veteran's PTSD symptoms included 
depression, anger, distrust of authority figures, alcohol 
abuse, intrusive memories, and "severe" difficulty 
maintaining employment.  

On November 2000 psychiatric assessment, the Veteran 
indicated that the diagnosis of persecutory delusional 
disorder for which he was receiving Social Security 
disability payments was based on what were in fact PTSD 
symptoms.  The examiner did not confirm the Veteran's views 
in this regard.  The Veteran described problems dealing with 
authority figures to include the police and employers by whom 
he felt persecuted.  The Veteran described a startle response 
that was brought on by loud noises.  He tended to avoid 
others due to his tendency for conflict, which according to 
the Veteran had been present since childhood.  Objectively, 
the Veteran was alert.  His speech was clear, and him mood 
was euthymic.  His affect was appropriate, and his thought 
processes were unremarkable.  There was no apparent suicidal 
ideation or homicidal ideation.  Orientation, concentration, 
memory, judgment, and insight were intact.  Intelligence and 
fund of knowledge were average.  The examiner diagnosed a 
history consistent with PTSD and a past diagnosed of paranoid 
delusional disorder, but on examination, the Veteran was not 
obviously delusional.  The examiner rendered an Axis II 
diagnosis of paranoid personality disorder and assessed a GAF 
score of 35.

A July 2003 VA progress note indicated that the Veteran would 
resume taking Prozac for his PTSD.  The Veteran was 
accompanied by a friend who said that the Veteran had 
frequent outbursts.  

In September 2003, the Veteran reported lifelong episodes of 
depression.  He complained of depression, suicidal thoughts 
without a plan, feelings of hopelessness and worthlessness, 
poor sleep, irritability, and lack of motivation, 
restlessness, anger problems, and pessimism.  The Veteran was 
no longer living with his father who had died in recent 
years.  He related that he had once lived with a woman for 
five of six months.  That was his longest intimate 
relationship.  He had no children.  He reported unemployment 
since 1996.  On mental status examination, the Veteran was 
alert and attentive as well as cooperative and reasonable.  
Language was intact, but his speech was somewhat pressured.  
The Veteran's thought processes were normal and coherent.  
There were no hallucinations or delusions.  There was no 
suicidal or violent ideation.  Insight, judgment, and memory 
were intact.  The Axis I diagnosis was of alcohol and 
marijuana dependency in remission, nicotine dependency, and 
rule out dysthymia.  A GAF score of 54 was assigned.

On October 2005 VA psychiatric examination, the Veteran 
reported living alone in a trailer owned by his sister.  He 
had not been involved in a relationship in several years.  He 
reported that in the previous week, he had been cited for 
disorderly conduct and resisting arrest.  The Veteran's last 
employment was as a dishwasher in 1992.  The Veteran had a 
prescription for Celexa but had not been noncompliant, and he 
had last taken the medication several months earlier.  The 
examiner described the Veteran as unkempt, and unshaven but 
not malodorous.  He made good eye contact and was very 
cooperative and candid.  His thought processes were linear, 
and there was no evidence of psychosis or suicidal intent or 
ideation.  The Veteran's speech was normal, and his 
intelligence seemed to be above average.  The Veteran 
complained of dreams of Vietnam several nights a week and 
nightly nightmares that were paranoid in nature and involved 
being chased.  The Veteran indicated that he was always on 
guard, easily startled, and irritable.  The Veteran's 
judgment was intact, and his insight was good.  The examiner 
diagnosed moderate chronic PTSD and alcohol dependence and 
assigned a GAF score of 55.

On VA psychiatric examination in February 2009, the Veteran 
described regular heavy drinking.  He indicated that he was 
not married, had no kids, and no dating history.  He had no 
friends but did admit to having acquaintances with whom he 
drank.  The Veteran stated that he last worked in 1996 for a 
few weeks.  He reported that currently, his physical 
condition was a barrier to working.  The Veteran was not 
receiving any psychiatric treatment.  As to PTSD 
symptomatology, the Veteran reported daily intrusive thoughts 
that included memories of Vietnam, recollections of assaults 
as an adult, and memories of childhood abuse.  Combat 
nightmares were infrequent.  The Veteran was able to speak of 
Vietnam and did not avoid reminders.  Indeed, he watched war 
movies.  He felt detached from others and had difficulty 
expressing feelings.  The Veteran had sleep and anger 
management problems.  He stated that his depression was 
related to disgust with himself for drinking.  There were 
fleeting thoughts of suicide without intent.  The examiner 
observed that the Veteran was casually dressed and fairly 
groomed.  He did have an odor.  He spoke freely and 
spontaneously, and his speech was clear and articulate.  His 
thoughts were logical, and he was fully oriented.  There was 
no sign of major psychopathology such as hallucinations, 
delusions, and preoccupations.  His affect was within normal 
limits, and his mood appeared happy.  His relationship with 
the examiner was warm and cooperative.  The examiner 
diagnosed moderate PTSD, depression not otherwise specified, 
and alcohol dependence.  There was an Axis II diagnosis of 
rule out mixed personality disorder.  The examiner assigned 
as GAF score of 55.  The examiner opined that the Veteran's 
work-related difficulties were related to medical problems 
and to nonservice-connected alcohol problems.  The examiner 
indicated that the Veteran might not be competent to handle 
his finances due to his alcohol abuse.

The record reflects that the Veteran has been in receipt of 
Social Security Administration (SSA) disability benefits 
since 1992.  His disabilities for SSA purposes are substance 
abuse (drugs and alcohol) and a personality disorder.

A review of the evidence militates against the assignment of 
an evaluation in excess of 50 percent for PTSD at any time 
during the appellate period.  The Veteran's disability 
picture, moreover, appears to have improved over the course 
of the appeal.  In any event, the very serious symptoms 
associated with a 70 percent evaluation are simply not 
apparent.  

Over the course of the appeal, the Veteran's thought 
processes were assessed as normal.  His speech, insight, and 
judgment were intact.  His affect was always appropriate.  He 
was able to live independently as evidenced by the fact that 
he had lived alone for years.  The February 2009 VA examiner 
opined that the Veteran might not be competent to handle his 
finances due to extensive alcohol abuse, but he did not 
suggest that the Veteran could not live independently and 
certainly did not indicate that PTSD presented a barrier to 
independent living.  During the entire appellate period, 
there has been no objective evidence of hallucinations, 
delusions, or abnormality preoccupations, and the Veteran has 
consistently been characterized as oriented in all spheres.  
His grooming has been somewhat problematic but appears to 
have been at least fair.  Furthermore, for the most part, the 
Veteran's GAF scores have hovered around 55, indicative of 
moderate symptomatology.  

The Board emphasizes that there have been no psychiatric 
hospitalizations during the appellate period, and the Veteran 
has not regularly availed himself of the benefits of 
psychotropic medication.  Presumably, if the disability 
picture was as severe as that associated with a 70 percent 
evaluation, he would have complied with a medication regimen.  
Thus, while the Veteran is largely socially isolated and has 
trouble controlling his anger, his PTSD symptomatology in 
toto does not rise to the level necessary for a 70 percent 
disability evaluation for PTSD at any time during the 
appellate period.  38 C.F.R. § 4.130, Diagnostic Code 9411; 
Fenderson, supra.  An evaluation in excess of 50 percent for 
service-connected PTSD, therefore, is denied.  The Board 
emphasizes that common symptoms of PTSD such as flashbacks 
and avoidance of certain stimuli have not been shown.  
Indeed, the Veteran watches war movies.  Also, while he does 
have some dreams of Vietnam, an exaggerated startle response, 
and some hypervigilance, these symptoms of PTSD do not appear 
to be prominent.  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2009).  An exceptional 
case is said to include such factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected PTSD is inadequate.  A comparison between the level 
of severity and symptomatology of the Veteran's PTSD with the 
established criteria found in the rating schedule for 
psychiatric disorders shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his PTSD.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The 
Veteran has not worked in many years but he has other 
nonservice-connected psychiatric disorders, physical 
problems, and personality disorders that appear to contribute 
to his lack of employment.  There is nothing in the record 
which suggests that PTSD, in and of itself, markedly impacted 
his ability to work.  Moreover, there is no evidence in the 
medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

The VCAA duty to notify was satisfied by way of letters sent 
to the Veteran in January 2002 and September 2005 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the Veteran of what evidence was required to substantiate the 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records, non VA records, Social Security Administration 
records, and service treatment records.  The appellant was 
afforded two VA psychiatric examinations in furtherance of 
his claim.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An evaluation in excess of 50 percent for PTSD is denied.


REMAND

In Rice, the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  In this case, the evidence regarding whether PTSD 
serves as a barrier to employment is contradictory.  In 1999, 
a Vet Center employee indicated that PTSD was a barrier to 
employment.  More recently, a VA examiner indicated, in 
accordance with the Veteran's assertions, that physical 
problems and alcoholism prevented the Veteran from being 
employed.  Pursuant to the foregoing, the issue of 
entitlement to TDIU is raised by the record.  Hence, the 
issue is properly before the Board.  A review of the record 
shows that further development is needed to properly 
adjudicate the TDIU claim.  

The law provides that a TDIU may be granted upon a showing 
that the veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009).  Consideration may be given to a veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his or her age or the 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (2009).

The record shows that the Veteran has not worked in years.  
He has many psychiatric problems, some beginning in 
childhood, as well as a serious problem with alcohol 
dependence and personality disorders.  As stated, the 
evidence is in conflict regarding the role of the service-
connected PTSD in precluding employment, if any.  While the 
Veteran has been afforded VA examinations, an authoritative 
opinion as to his unemployability and the effect of his 
service connected disability alone on his employability was 
not rendered.  The Board finds that the Veteran should be 
afforded an appropriate VA examination to determine whether 
he is unable to secure or maintain substantially gainful 
employment as a result of his service-connected disability.

In addition, the Veteran has not received VCAA notice 
regarding TDIU claims.  Thus, corrective action by the RO in 
this regard is necessary.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Schedule a VA psychiatric examination 
for an opinion regarding whether it is at 
least as likely as not ( 50 percent or 
greater likelihood) that the Veteran's 
service-connected disability (PTSD), in 
and of itself, prevents him from securing 
or maintaining substantially gainful 
employment.  A full rationale for all 
opinions and conclusions should be 
provided and a resort to speculation 
should be avoided.  The examination report 
must indicate whether pertinent records in 
the claims file were reviewed in 
conjunction with the examination.

2.  After the development requested above 
has been completed to the extent possible, 
the record should be reviewed.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


